Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 refers to “transmiting” in line 14 and “wherein the the first transmission bitrate…”.  Appropriate correction is required.  Similar issues exist in claims 7 and 13.         
Claim 3 is objected to because the abbreviations PSNR, SSIM, and VMAF are not defined within the claims.  Appropriate correction is required.  Similar issues exist in claims 9 and 15.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stec et al. (US 2014/0321561 A1).
In regard to claim 1, Stec disclosed a method for optimizing buffering of periods of frames of a streaming video presentation while minimizing variation in perceptual quality of the video presentation, the method comprising: 

analyzing the metadata in a current period of frames to determine a first transmission bitrate for the current period of frames and a second transmission bitrate for a period of frames in the set of following periods of frames, wherein the first transmission bitrate and the second transmission bitrate are selected to maintain a substantially uniform visual quality based on the expected visual quality; Stec [0026], The encoding parameters … may indicate constraint parameters for the encoded source content 104.  For example, the encoding parameters may indicate at least one of a target average bit rate, a maximum instantaneous bit rate, a minimum instantaneous bit rate, and a length of a group of pictures (GOP).
transmiting the current period of frames at the first transmission bitrate; Stec [0040], communication transmitter 260 may be configured to provide the encoded content to the distribution network 120 for delivery to clients 130
transmitting the period of frames in the set of following periods of frames at the second transmission bitrate; Stec [0073], the controller 220 may be configured to achieve an overall target bit rate for the encoded content while maintaining visual quality by modifying the QP parameters based on the depth-based salience information.
wherein the the first transmission bitrate is different than the second transmission bitrate and further wherein at least one of the first transmission bitrate or the second transmission bitrate is lower than a highest bitrate that would be achievable given a current set of channel conditions.  Stec [0020], 
In regard to claim 2, Stec disclosed the method of claim 1, wherein the metadata portion is signaled within a video bitstream at a beginning of each period of frames.  Stec [0025], metadata portion is depth information
In regard to claim 3, Stec disclosed the method of claim 1, wherein the metadata includes a quality indicator calculated from one or more of the quality metrics consisting of PSNR, SSIM, and VMAF.  Stec [0023], “Visual quality…may be approximated objectively using metrics such as peak signal to noise ratio (PNSR) and structural similarity metric (SSIM).”
In regard to claim 4, Stec disclosed the method of claim 1, wherein each period of frames is represented in a plurality of bitrate versions.  Stec [0020] disclosed multiple versions of the image sequence are coded at multiple resolutions (bitrate versions).
In regard to claim 5, Stec disclosed the method of claim 4, wherein the metadata portion is signaled within a video bitstream at a beginning of each version of each period of frames.  Stec [0025], where the depth information is the metadata portion.
In regard to claim 6, Stec disclosed the method of claim 4, further comprising: 
determining the current set of channel conditions; Stec [0047], The filters 330 may also be configured to filter the source content 104 based on filter parameters indicated by the control input 302 received from the controller 220.
determining the highest bitrate that would be achievable for the current set of channel conditions; and Stec [0020], …the highest bit rate version that meets the current limitations of the channel capacity is streamed

wherein the analyzing the metadata in a current period of frames is based on the version of the current period of frames to be transmitted. Stec [0020], …the highest bit rate version that meets the current limitations of the channel capacity is streamed
	Claims 7-12 are rejected for substantially the same reasons as claims 1-6.
	Claims 13-18 are rejected for substantially the same reasons as claims 1-6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boggia et al. 				US 2020/0084254
Mittal					US 2019/0182518
Kalagi et al.				US 2016/0337680
Lederer et al.				US 2016/0234282
Reznik et al.				US 2014/0019593
Li et al.					US 10,116,719
Oyman					US 10,110,652
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Swearingen whose telephone number is (571)272-3921.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Jeffrey R. Swearingen
Primary Examiner
Art Unit 2445



/Jeffrey R Swearingen/Primary Examiner, Art Unit 2445